Citation Nr: 1045137	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  94-28 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to March 1989 
followed by service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the Veteran's claim for service connection for 
a nervous condition.

The Veteran testified before a Decision Review Officer (DRO) at 
the RO in February 1998.  She also testified before a Member of 
the Board (now known as a Veterans Law Judge) at a hearing at the 
RO (Travel Board) in March 1999.  

The Board remanded this matter in September 1999.

The Veteran was subsequently informed that the Board Member who 
had conducted her hearing was no longer employed at the Board and 
she was offered the opportunity to have a new hearing.  The 
Veteran indicated in July 2004 that she wanted to the claim 
considered on the basis of the prior hearing and the evidence of 
record.

In an August 2004 decision, the Board denied the instant claim.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veteran's Claims (Court).  The Court affirmed the 
Board's August 2004 decision in a June 2006 single judge 
decision.  However, in response to a motion for a panel decision 
filed by counsel for the Veteran, the June 2006 single judge 
decision was withdrawn.  A September 2007 Memorandum decision 
then set aside the Board's August 2004 decision and remanded the 
instant matter to the Board.

The Board remanded this matter in May 2008.



FINDING OF FACT

There is a nexus between the Veteran's acquired psychiatric 
disorder and active duty service and symptoms of her psychosis 
first appeared within one year of discharge from active duty 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder, namely schizoaffective disorder, 
have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 
1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
a complaint in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating the instant claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of active duty for 
training [ACDUTRA] during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty."

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 
Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the Army 
National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic diseases such as psychosis may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

Service treatment records for the Veteran's period of active 
service contain no findings referable to a psychiatric 
disability.

A December 1990 private emergency room summary indicates that the 
Veteran had been found unresponsive by her roommate and 
transported to the hospital via ambulance.  The Veteran reported 
that she had been treated for depression while on active duty but 
denied ongoing treatment.  Her current complaints included 
depression and visual hallucinations.  It was noted that the 
Veteran's commanding officer had ordered her to return to base to 
consult with the flight surgeon.

A December 1990 admission summary to a base hospital indicates 
that the Veteran was admitted after being found in her bed, 
unresponsive, by a co-worker during weekend drill.  She was then 
transferred to a private hospital and thought to have suffered a 
brief psychotic episode.  Current psychiatric treatment or a 
history of prior episodes was denied, although she reported being 
prescribed Prozac in civilian life.  

Mental status examination showed a paranoid delusional system in 
which she believed she was part of an experiment to "program and 
deprogram her."  Ideas of reference, including getting special 
messages from colors, license plates, hand signals and 
television, were also noted.  Neuro-vegetative symptoms were 
difficult to obtain with the exception that she appeared to have 
an impaired sleep pattern and decreased appetite secondary to her 
belief that she had been poisoned.  Diagnoses of rule-out 
schizophrenia, paranoid type with a possible catatonic episode 
and rule-out alcohol abuse were made.  She was to be transferred 
to Walter Reed Army Medical Center.

A December 1990 VA treatment note shows a diagnosis of 
dissociative episode, rule-out disorder.

A December 1990 service department Line of Duty Determination 
indicates that the Veteran was on unit training status (UTA) when 
she was transported to the private hospital for evaluation.  
"Doctor's Orders" from December 1990 identify the Veteran as 
"Non-AD/ACDUTRA."  A June 1991 Medical Certificate indicated 
that the Veteran was on active duty when she was diagnosed with a 
psychiatric disorder in December 1990.

Reserves personnel records indicate that the Veteran had earned 
no points for active duty service between September 1990 and 
September 1991.  She earned 36 points for inactive duty for 
training during this same period.  

A January 1991 private hospitalization summary indicated that the 
Veteran's discharge diagnosis was psychosis not otherwise 
specified (NOS).

In a January 1991 treatment summary from Walter Reed Army Medical 
Center, the Veteran reported that she first noticed paranoid 
ideation and changes in with her relationship with her boyfriend 
between January and March 1990.  She said that she was "born 
again" in October 1990.  Her period of unresponsiveness in 
December 1990 was attributed to her feeling of being "out of her 
body."  

Mental status examination revealed delusions, visual 
hallucinations and auditory hallucinations.  She remained 
delusional and paranoid throughout the hospital course.  The 
diagnoses were sub-chronic paranoid schizophrenia, episodic 
alcohol abuse and borderline personality disorder.

A January 1991 service Medical Board examination noted the 
presence of a perceptional disorder and evidence of borderline 
traits.  Diagnoses of paranoid schizophrenia and borderline 
personality disorder were made.  A February 1991 service Medical 
Evaluation Board (MEB) found that the Veteran's paranoid 
schizophrenia and borderline personality disorder existed prior 
to service and were not "incurred while entitled to base pay."

A July 1991 private hospital discharge summary indicates that the 
Veteran had been diagnosed as having schizoaffective disorder.  
Her complaints on admission included being religiously 
preoccupied, fasting, receiving messages from the television and 
that the military had programmed her for an undetermined purpose.  
She reported that she had thrown all red items out of her house 
as she could not tolerate their presence.  

The treatment provider noted that the Veteran had been exposed to 
a great deal of violence in her life, as she stabbed her mother's 
abusive boyfriend to death as a teenager and assaulted her 
boyfriend with a razor blade some years ago.  

VA and private treatment records dated from July 1992 to February 
1998 show treatment for bipolar disorder and alcohol dependence 
for the past year.

A the February 1998 DRO hearing, the Veteran testified that she 
first began having problems in "12-2 or 3-90," that her 
commander had informed her in December 1990 that her unit had 
been activated and that they were shipping out "the next day" 
for the Persian Gulf.  This activation was for active duty not 
reserve status.  She had her "episode" after spending the day 
conducting cardiopulmonary resuscitation (CPR) training and found 
that many of the people were unable to perform it.  In the 
evening, she returned to her hotel room, read the Bible and began 
receiving messages from the television.  An ambulance was called 
for her in the morning when she was unresponsive.  She was 
treated at a local hospital and then eventually transferred to 
Walter Reed Army Medical Center.  She received full pay for 
active duty service during treatment.

At the March 1999 Travel Board hearing the Veteran again 
testified that she began having problems in December 1990 after 
reporting for a weekend drill and being told that her unit was 
being activated for the Persian Gulf and would ship out to Saudi 
Arabia the next morning.

In a May 2001 letter Dr. E. P. indicated that the Veteran's 
diagnoses were bipolar, depressed with rule-out schizoaffective 
disorder at the unspecified time he had treated her.

An April 2003 private psychiatric evaluation reflects the 
Veteran's reports that she first received psychiatric treatment 
in service when she was seen for depression.  Her first psychotic 
episode had occurred in December 1990.  After service, she 
continued to receive psychiatric treatment.  Her diagnosis was 
schizoaffective disorder, bipolar type.

A February 2010 VA psychiatric examination report contains a 
detailed report of the Veteran's psychiatric history.  

Mental status examination showed that her thought content was 
logical with residual tangentiality, circumstantiality and the 
loosening of associations.  Current auditory or visual 
hallucinations were denied.  Beck Depression Inventory-II testing 
results suggested self-reported symptoms of moderate depression.  

Following the examination and a review of the Veteran's claims 
file, diagnoses of schizoaffective disorder, bipolar type and 
alcohol abuse in full sustained remission were made.  The 
examiner noted that the Veteran had had an extremely chaotic life 
course, including direct exposure to violence as both a victim 
and as a perpetrator, sexual trauma, substance abuse and likely 
mental illness beginning in her childhood.  She had a 
familial/genetic vulnerability for mental illness, specifically 
psychosis, and substance abuse.  

The Veteran reported that she began to experience symptoms of 
depression during service, likely in response to the stress to 
which she was exposed and the despair she felt in treating the 
injured and dying military personnel in her capacity as a Flight 
Nurse.  It was not clear to the examiner whether she was ever 
formally diagnosed or treated for a depressive condition during 
service.  It was quite possible, even likely, that this was her 
first initial episode of a mood disorder that later progressed to 
include severe psychotic symptoms.  

The examiner observed that records in the claims file included 
the Veteran's reports that she began to experience psychotic 
symptoms (i.e., paranoid thoughts relating to her then-boyfriend) 
between January and March 1990, less than one year after service.  
The record described a progression of symptoms, including 
religious fervor, ideas of reference and grandiosity (likely 
manic in nature) over the course of 1990 and her eventual 
psychotic break in December 1990.  The Veteran was 30 years old 
at this time, an age that was relatively older than typical for 
first psychotic experiences. 

Given these documented facts and the Veteran's reports, it was as 
likely as not (50 percent probability or more) that the Veteran's 
psychiatric disability was present during the period of her 
active duty service and that this condition evolved to include 
manic and psychotic symptoms.  Her change in diagnosis from 
schizophrenia to schizoaffective disorder during her December 
1990 hospitalization appropriately captured and recognized the 
mood symptoms that she had been experiencing.

A July 2010 Report of General Information executed by a Veterans 
Service Representative indicated that she had contacted the Air 
Reserve Personnel Center and that they do not house any treatment 
records.

Analysis

The Veteran has a current disability as she has been diagnosed 
with a variety of psychiatric disorders, including 
schizoaffective disorder and psychosis NOS.  .

While the contemporaneous record (including her own statements at 
the time) does not support the Veteran's reports of treatment for 
depression during active service; there is evidence of a 
psychosis within one year of her separation from active service.  
The January 1991 treatment summary from Walter Reed Army Medical 
Center indicates that the Veteran began experiencing psychotic 
symptoms between January 1990 and March 1990.  The Veteran 
testified at her February 1998 DRO hearing that she began having 
psychotic symptoms in approximately March 1990 and the VA 
examiner seemed to accept that schizoaffective disorder had its 
onset within one year of her separation from service.

VA recognizes schizoaffective disorder as a psychosis.  38 C.F.R. 
§ 3.384 (2010).  This disability was present to a compensable 
degree within one year of service; inasmuch as the symptoms were 
productive of at least mild social and industrial inadaptability.  
See 38 C.F.R. § 4.132 (1996).  Psychoses that become manifest to 
a compensable degree within one year of service are presumed to 
be service connected.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The incurrence of current schizoaffective 
disorder in service is; therefore, presumed.

Entitlement to service connection for an acquired psychiatric 
disorder, namely schizoaffective disorder, is granted.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


